DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Null (Reg No. 40,746) on January 18, 2022. The amendment is to cancel withdrawn claims 7-14.
 Cancel claims 7-14.
REASONS FOR ALLOWANCE
The claim amendment filed on 01/05/2022 was entered with pending Claims 1-6 and withdrawn Claims 7-14. Claims 7-14 were cancelled on 01/18/2022. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
 identifying feature parts in said marked image, and determining a relative positional relationship between said feature parts and said damaged area based on the positions of said feature parts and said damaged area in the marked image, said relative positional relationship between said feature parts and said damaged area including one of the direction of said feature part with respect to said damaged area, the distance from said feature part to said damaged area, and the distance percentage of the distance from said feature part to said damaged area, or a combination thereof;
Claims 2-6 are dependent upon Claim 1 and are therefore allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667